IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00297-CR

RICHARD LAREDO JR.,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                            From the 21st District Court
                              Burleson County, Texas
                               Trial Court No. 15,584


                           MEMORANDUM OPINION


       Richard Laredo Jr. was convicted by a jury of the offenses of aggravated assault

with a deadly weapon and evading arrest or detention with a motor vehicle. See TEX.

PENAL CODE ANN. § 22.02(a)(2) (West 2016); see also id. § 38.04(b)(2)(A) (West 2016). We

affirm the trial court’s judgments.

       Laredo’s appointed counsel filed a motion to withdraw and an Anders brief in

support of the motion asserting that he has diligently reviewed the appellate record and
that, in his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738 (1967).

Counsel’s brief evidences a professional evaluation of the record for error and compliance

with the other duties of appointed counsel. We conclude that counsel has performed the

duties required of appointed counsel. See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978); see also Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim.

App. 2014); In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, “after a full examination of all the

proceedings, . . . decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744; see

Penson v. Ohio, 488 U.S. 75, 80 (1988); accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex.

Crim. App. 1991). An appeal is “wholly frivolous” or “without merit” when it lacks any

basis in law or fact.” McCoy v. Court of Appeals, 486 U.S. 429, 439 n.10 (1988). After a

review of the entire record in this appeal, as well as appellant’s pro se response, we have

determined the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). Accordingly, we affirm the trial court’s judgments.

        Counsel’s motion to withdraw from representation of Laredo is granted.




                                                  JOHN E. NEILL
                                                  Justice




Laredo. v. State                                                                        Page 2
Before Chief Justice Gray
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed December 16, 2020
Do not publish
[CRPM]




Laredo. v. State                                Page 3